Mikoll, J.
Appeal from a judgment of the Supreme Court (Berke, J.), entered October 14, 1987 in Washington County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Commissioner of Correctional Services finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner challenges the determination finding him guilty of assaulting a correction officer, rioting and creating a disturbance, along with the imposition of a penalty of two years’ confinement to a special housing unit, loss of privileges and loss of good time. Petitioner contends that substantial evidence does not support the determination. We disagree. The finding is supported by an eyewitness to the event, Correction Officer F. Thompson, who saw petitioner strike Correction Officer D. Phaneof in the head several times. There was additional evidence of petitioner’s presence at the scene of the incident. The conflict between the testimony of Thompson and that of witnesses for petitioner involved a credibility issue resolved against petitioner. Courts should rarely intrude in the decision made by the Hearing Officer where evidence is conflicting, since the Hearing Officer is in the best position to evaluate credibility.
We also find no merit to the procedural issues raised by petitioner. The disciplinary hearing was held in accordance with 7 NYCRR 251-5.1 (b). Any extensions granted were necessary to permit the witnesses requested by petitioner to testify. Under such circumstances, the hearing was timely even though not completed within 14 days. Petitioner was accorded adequate assistance and hiti contentions to the contrary are without merit. There is also no merit to petitioner’s allegations of lack of impartiality on the part of the Hearing Officer. The record does not sustain the contention of bias.
*486Judgment affirmed, without costs. Mahoney, P. J., Kane, Casey, Weiss and Mikoll, JJ., concur.